Citation Nr: 1134499	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic low back pain, status postoperative L5-S1 diskectomy without neurologic abnormality, thoracolumbar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The veteran served on active duty from May 1993 to November 1993, from November 1997 to April 2003 and from August 2003 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Decatur, Georgia, which, inter alia, granted service connection for chronic low back pain, status postoperative L5-S1 diskectomy without neurologic abnormality, thoracolumbar. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at the Central Office (Central Office hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  As an initial matter, the Veteran indicated, at his hearing, that he had a magnetic resonance imaging study (MRI) on his lumbar spine done around November 2010 at the Knoxville, Tennessee VA medical center.  At his hearing, the Veteran submitted additional medical records, along with a waiver of AOJ review; however, the report from this examination is not in the claims file.  On remand, this record should be obtained.

In addition, the Veteran has not had a VA examination to evaluate his service-connected lumbar spine disability since he was discharged from active duty in November 2006.  The record reflects that the Veteran is a civilian contractor, working primarily in Iraq and Afghanistan, and returning intermittently to the Unites States.  As such, it has been difficult to schedule the Veteran for a VA examination.  He noted at his Central Office hearing that he received notice to report for his examination only days before the scheduled time, and that he did not have enough time to travel back to the United States in order to report for the examination.  He noted that he would need about two weeks notice in order to report for an examination.  He also indicated that he would rather not return to the United States if he was traveling only for an examination; however, the Board notes that, at his hearing, the Veteran indicated that he would be returning to the United States in November 2011.  The Board finds that the Veteran should be contacted to confirm that he will be in the United States in November 2011 and, if so, he should be scheduled for a VA spine examination, given at least two weeks notice prior to the scheduled time.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all health care providers that have treated him for his service-connected spine disorder.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should obtain the lumbar spine MRI report completed in or around November 2010 at the Knoxville, Tennessee VA medical center.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic/neurological examination, by an appropriate specialist, to determine the current nature and severity of the Veteran's service-connected lumbar spine disability.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic/neurological examiner is to assess the nature and severity of the chronic low back pain, status postoperative L5-S1 diskectomy without neurologic abnormality, thoracolumbar, in accordance with the latest AMIE worksheet for rating disorders of the spine.  All indicated tests and studies, to include range of motion and X-rays, should be undertaken. 

The examiner should provide an opinion as to combined duration of incapacitating episodes (defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician), measured in weeks of incapacitation per year and an opinion as to the Veteran's limitation of motion due to his back pain.  In addition, after considering the Veteran's documented medical history and assertions, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In addition, the examiner should determine whether the Veteran has any neurological disorders associated with his service-connected low back disorder and, if so, the current nature and severity of such disorder.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


